DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 14, 16-22, 24 and 36-38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0031811 to Mehan et al., (hereinafter “Mehan ‘811”) in combination with US Patent 5,260,381 to Needham, (hereinafter “Needham”), US patent 6,475,633 to Robert et al., (hereinafter “Robert”)  as evidenced by What are Expancel Microspheres - Nouryon article and further in combination with anyone of US 5889117 to Flenniken, (hereinafter “Flenniken”) or US 5733480 to Lee, et al., (hereinafter “Lee”) or US 4123586 to Betts et al., (hereiafter “Betts”) and further in combination with US Patent 5,405,665 to Shukushima et al., (hereinafter “Shukushima”).
The ejection stands as per reasons of record. 

The reference discloses that the amounts of the base polymer in the composition are from about 80 wt % to about 99.9 wt %.  The reference, however, further discloses that the composition may contain optional additives in the amounts of up to 35  wt % [0030].  The only non-optional component (in addition to the polymer) is a blowing agent that is present in the amounts between 0.1 and 10 wt % of the composition.   Thus, in view of the expressed disclosure that the other additives may be present in the amounts up to 35 wt % of the melt composition, the claimed amounts of the base polymer of 60 to 70 % are obvious.   In addition, as discussed in the previous office actions, disclosure of “about 80 %” by Mehan ‘811 does not require exactitude of the amounts and fairly discloses some variations of  operative amounts of the base polymer, thus making the claimed range obvious as being substantially close to the claimed range as per existing case law.   See MPEP 2144.05 (I).

The reference further expressly discusses that blends of two different polymers may be used and are desirable for particular applications.  In addition, the reference expressly discusses that the choice of a polymer or a blend pf the base polymers depends on the end use as it is know to an ordinary artisan.  See, for example, [0017-18]. Thus, using a blend of two expressly disclosed base polymers, i.e., PE and EVA win any ratios or respective amounts would have been obvious from the disclosure of Mehan ‘811 which disclosure not only expressly discloses suitability of either one of EVA or PE for the invention, it also discloses reason how the base polymers are hosen and why blends of polymers are desirable for certain applications.   Further, effects of adding EVA to PE is well known in the art (such as for improving impact strength of the resin), and therefore, would have been further obvious or application when such properties are needed.
The foaming agent or the blowing agent disclosed by Mehan ‘811 is, for example, Expancel DU-120 blowing agent that a polymeric shells encapsulating a heat-activated chemical compound.  The diameter of 
From the known fact that the unexpanded DU type microspheres expand to up to 60 times in volume the diameter of expanded shells is expected to correspond to the claimed diameter as per claim 36 (as calculated from the sphere volume formula).  The rejection of claim 36 is made with assumption that the compositions comprises expanded particles i.e., after 092-DU-120 Expancel is already expanded.  
Mehan ‘811  further expressly discloses that suitable crosslinking agents may include either chemical or radiation crosslinking promoters/agents, but does not disclose specific chemical crosslinking agents. 
Needham discloses that the claimed peroxide crosslinking agents (such as those fully corresponding to the claimed compounds) are well known in the art as suitable chemical crosslinking agents for polyolefins (including PE and EVA) and also further discloses that  such peroxide crosslinking agents are commonly used in combination with crosslinking co-agents, or promoters such as .  See the entire document, col. 2 lines 47-67 and col. 3, lines 19-30.  Needham further discloses that common amounts of peroxide crosslinking agents used for crosslinking polyethylene 
The amounts of promoters such as trimellitates disclosed by Needham further correspond to the claimed amounts of radiation crosslinker promoters. 
Thus, use of the claimed peroxide crosslinking agent for crosslinking compositions of Mehan ‘811  in combination with the crosslinking promotes (activators) disclosed in Mehan ‘811  would have been obvious as known crosslinking agents for polymers of Mehan ‘811  with reasonable expectation of success.
The Mehan ‘811  reference expressly discloses that  flame retardants may also be added in an amount as will provide effective flame retardancy for the foamable tube.  Suitable flame retardants disclosed by Mehan ‘811  polybrominated aromatics, such as decabromobiphenyl.  While stating that the amounts of flame retardant are the amounts sufficient provide effective flame retardancy for the product, Mehan ‘811  does not specifically disclose such amounts.
Roberts disclosed known and suitable amounts of flame retardants, such as brominated organic compounds commonly used in polyolefin based compositions to render them with flame retardant properties. See, 
Thus, the claimed amounts of flame retardant are conventional amounts and would have been obvious for use in compositions of Mehan ‘811 with reasonable expectation of success as such commonly known and used amounts.
Therefore, the invention as claimed would have been obvious from the combined teachings of the cited references and using specific components in specific amounts would have been obvious with reasonable expectation of success as per discussion above.
Mehan does not disclose addition of processing aid such as Zinc stearate. 
As evident from each one of  Robert and  Flenniken, Lee and Betts, zinc stearate (the only processing aid mentioned by the applicants in illustrative examples of the instant application)  is a well know processing aid for polyolefins and is commonly used in the claimed amounts.
See specifically, Robert expressly discloses that the polyolefin based compositions of its invention may contain zinc stearate processing aid (lubricant) that may be added to the compositions in the amounts of up to 1 
Flenniken discloses processing aids that include zinc stearate and aluminum stearate, stearate salts, and others.  “Processing aids, when incorporated into compositions of the present invention, are generally used in amounts of from about 0.1 to about 5.0 percent by weight, based on the total weight of the polymer composition.”  Col. 5, line 56 to col. 6, lines 2. 
Lee discloses useful additives include “dispersing agents, such as stearic acid, waxes, calcium stearate, aluminum stearate and zinc stearate; and the like.  These additives typically do not exceed about 1.5 weight percent of the total formulation.”  See col. 7 lines 1-20. 
Betts  discloses that “cross-link cured polyolefin compound products of this invention can comprise …  processing aids or lubricants such as lead or zinc stearates in minuscule amounts of about 1 to 5 parts by weight, and the like which are commonly compounded with polyolefins, in addition to 
Therefore, adding zinc stearate to the compositions of Meghan ‘811 in the claimed amounts would have been obvious  in order to realize known advantages of adding such compounds (along with their known function) as the claimed processing aid is a known functional compounds for polyolefins. 
Mehan ‘811 discloses crosslinked and expanded tubing products with specific gravity of 0.32 to 0.47 g/cm3 and does not disclose the products with the claimed specific gravity, i.e.,  the composition disclosed in  illustrative example exhibit a property of expanding to a product with the specific gravity of 0.37 to 0.47 wherein, after being subjected to radiation crosslinking.  This density is below the claimed density of the resulting products. 
However, it is well  known in the art that the density of the expanded crosslinked products governs the properties of the foamed crosslinked products, such as for example, thermal conductivity and mechanical strength.  With decrease in  the density, the insulation properties improve, while mechanical properties of the foams, such as tensile strength, decreases.  See for, example, Shukushima, col. 2, lines 3-23. 

Adjusting the specific gravity to any given gravity is within routine experimentation of an ordinary artisan, since it is well known in the art that the specific gravity of crosslinked foams depends (in addition to the base materials, that are the same as claimed in Mehan ‘811) , blowing agent and crosslinked density.  Gien the same crosslinked density, the major factor in governing the density is the amounts of vblowing agents. 
Mehan ‘811 expressly discloses that the amounts of the blowing agent may be as low from 0.1 wt % (and up to 10 %) of the composition.  See claim 16. Since the density is proportional to the amounts of blowing agents used, it is reasonable believed that the compositions that results in the  products that exhibit specific gravity corresponding to the claimed specific gravity are within the purview of Mehan’ 811 reference.  The conclusion is based on the specific gravity of the products obtained from compositions containing 3 wt % of the blowing agent (illustrative examples) and the disclosure of the range of suitable amounts of blowing agent  which can be as low as 0.1 wt %.  
In addition, Mehan ‘811 discloses that crosslinking aid amounts may very over a wide amount range, thus foams of different crosslinked densities are also within the disclosure of Mehan’s , including foams of the claimed density (or compositions of the claimed property).
The burden is shifted to the applicants to provide factual evidence to the contrary. 
Thus, the products with the claimed specific gravity would have been at least obvious from the disclosure of Mehan ‘811 since choosing any  amounts of blowing agents from expressly disclosed suitable range is prima facie obvious with reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 4-22-2021 have been fully considered but they are not persuasive. The applicants argue that the cited references, and specifically Mehan ‘811 discloses compositions with the density much lower than the claimed density of 0.84 or 0.85 and that such density would not have been obvious from the teachings of the cited references.  The applicants further state that they disagree with the examiner’s assertion that asserts that “given the wide blowing agent range disclosed in Mehan '811, the claimed specific gravity would have been at least obvious.” 
The applicants argue that “specific gravity is not merely a result of an amount of blowing agent, but rather a result of the composition as a whole, including its base components, as well as its crosslinking density, which is affected by its crosslinking agents.”
The examiner agrees that  crosslinking density also influences the foam density, however, Mehan ‘811 discloses that the amounts of crosslinking promoters may vary over a broad range and the amounts depend on (among other factors) on “the desired physical properties” of the products. [0040].
The examiner further notes that the composition, i.e., the base materials disclosed in Mehan ‘811 correspond  to the claimed materials. 

It is further expressly noted on the record that the examiner referred to crosslinked foams, implying that for the same crosslinked density th foam density depends on the amount of foaming agent. 
It is expressly noted the instant specification fully support the examiner’s position that (everything else being the same)  the foam density depends on the amount of the blowing agent.  The instant specification states  that “FIG. 1 shows that the specific gravity of the product can be reduced, approximately linearly from 1.13 with no foaming agent addition to 0.85 with an addition of 2 weight per cent of foaming agent.”   In the compositions of Mehan ‘811 the amounts of blowing agents that give the density of the foam of 0.47 (0.42) g/cm3 is 3 wt %.  The suitable amounts 
Therefore, compositions that exhibit the claimed property of “after subjecting the polymer composition to radiation crosslinking, a resulting polymer product formed from the polymer composition has a specific gravity of 0.84 or 0.85” are at least obvious from the disclosure of  the Mehan ‘811 reference (alone or as modified by the secondary references), and determining the amounts of crosslinking agent and blowing agents for given base polymers to obtain foams of a desired density would have been clearly obvious to an ordinary artisan and obtained via routine experimentation on view of a common knowledge that density depends of these parameters.
The applicants state that newly added claims 38 recites elements not taught or suggested by the prior art, without specifying what elements are not being taught or suggested.  Claim 38. However, is a combination of elements, each of such element (with the exception of added property of wherein, after subject to radiation crosslinking, a resulting polymer material 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ